Citation Nr: 1236499	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  07-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for abdominal adhesions secondary to reoperative caesarean section.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to August 2005.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for abdominal adhesions secondary to reoperative caesarean section and assigned a noncompensable (0 percent) disability evaluation, effective August 13, 2005.  

The Veteran testified at a hearing at the Board before the undersigned in February 2010.  A transcript of the hearing is associated with the claims file.  In June 2010, the Board remanded this case for further development.

In a July 2011 rating decision, the Appeals Management Center raised the initial rating to 10 percent, also effective August 13, 2005.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  The Veteran will be advised if further action is required on her part. 



REMAND

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in that file pertain mainly to conditions not currently at issue; however, they include the report of a May 2011 mental health examination in which the Veteran discussed the residuals of the cesarean section and her employment history.  This evidence is relevant to the issue on appeal.  When pertinent evidence is received while an appeal is in remand status or prior to transfer to the Board, the agency of original jurisdiction is required to issue a supplemental statement of the case.  38 C.F.R. §§ 19.37, 19.38 (2011).  This has not yet been done.

The most recent VA treatment records in the claims file are dated in October 2010, which appears to be proximate to the last time such records were requested.  The Veteran underwent a gynecologic evaluation in September 2010, when it was reported that she should return to the clinic in one year.  She was seen at the primary care clinic in September 2010, when it was reported that she was to return in December 2010.  The Veteran has apparently continued to receive treatment at the same VA Medical Center inasmuch as the May 2011 examination report shows that the examiner reviewed recent mental health treatment notes.  

VA has an obligation to obtain records of relevant VA outpatient treatment.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, this case is remanded for the following:

1.  Obtain all records of the Veteran's VA treatment for abdominal adhesions or related disability since September 2010.  The record shows that she is receiving treatment at the Hampton, Virginia VA Medical Center.

2.  If the records show any change in the abdominal adhesions since she was last examined in June 2010, afford her a new VA examination.

3.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



